Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2008

USA v. Kenley
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4069




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Kenley" (2008). 2008 Decisions. Paper 257.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/257


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT




                             No. 06-4069




                  UNITED STATES OF AMERICA

                                  v.

                          JESSE KENLEY,
                                   Appellant




            On Appeal from the United States District Court
                for the Middle District of Pennsylvania
                         (D.C. No. 06-cr-00009)
              District Judge: Honorable Sylvia H. Rambo




              Submitted Under Third Circuit LAR 34.1(a)
                          October 27, 2008

        Before: SLOVITER, GREENBERG, Circuit Judges,
                and IRENAS,* Senior District Judge

                      (Filed: November 6, 2008)




                              OPINION



        *
          Honorable Joseph E. Irenas, Senior United States District
  Judge for the District of New Jersey, sitting by designation.
SLOVITER, Circuit Judge.

                                              I.

       Appellant Jesse Kenley appeals the District Court’s denial of his motion to

withdraw his guilty plea to a three count information charging him with Hobbs Act

robbery, in violation of 18 U.S.C. § 1951; criminal conspiracy, in violation of 18 U.S.C. §

371; and witness tampering, in violation of 18 U.S.C. § 1512.

       Before the federal charges were brought, Kenley was charged in the Court of

Common Pleas of Dauphin County, Pennsylvania, with robbery and murder based on

events in March 1992 at the Red Roof Inn, with trial scheduled to begin January 4, 2006.

Kenley was represented by Paul Muller. Following a plea agreement with an Assistant

United States Attorney who had been cross-designated as a special deputy district

attorney to try the state case, the case was transferred to the United States District Court

for the Middle District of Pennsylvania, and Kenley was represented by Thomas

Thornton. The plea agreement provided for Kenley to plead guilty to the three federal

crimes set forth above for which the prosecutor would request a 35 year sentence. The

state agreed to drop its prosecution of Kenley.

       The District Court conducted a colloquy during which it set forth the legal

elements of the crimes with which Kenley was charged and his rights. The prosecutor set




                                              2
forth the factual basis underlying the charges and Kenley agreed.1 The District Court then

accepted the guilty plea on January 4, 2006. Four months later, on May 10, 2006, Kenley

filed a motion to withdraw the guilty plea. The Court held a hearing on the matter on

May 15, 2006, at which Kenley, the sole witness, testified, calling into question the

conduct and advice of his attorney. Kenley asserted his innocence of the charges filed

against him, and stated that he lied under oath during his previous testimony. As a result,

Thornton withdrew as Kenley’s counsel and was replaced by Gerald Lord, his present

counsel.

       At the second hearing held June 14, 2006, Kenley again testified, reiterating his

innocence. In addition, Thornton testified that he believed it was in Kenley’s best interest

to accept the plea bargain because Kenley was facing first-degree murder charges and

because he had heard Kenley admit responsibility for the robbery. Muller, Kenley’s

former attorney, also testified that Kenley had admitted his involvement in the robbery.

He also stated that he discarded an alibi defense because he sought to shield Kenley from

cross-examination regarding statements Kenley made during one of the proffer sessions.

Mueller had also considered, but discarded, DNA testing due to the contamination of the




                   1
                      Kenley, in essence, agreed to the federal plea agreement
            in order to remove the possibility of a death sentence in the state
            prosecution. Under such circumstances, it would have been
            preferable for the District Court to have obtained a clear admission
            of facts from the defendant with respect to each element of the
            charged offenses.

                                             3
crime scene. He chose not to track down one of the previous Red Roof’s housekeepers as

a possible alibi witness regarding the cuts on Kenley’s hands because Kenley had given

prior inconsistent statements to the police regarding the origin of those wounds. Mueller

stated that he was ready for trial as of January 4, 2006, the date of both the state court jury

selection and the completion of the plea bargain. Finally, Mueller contradicted Kenley’s

assertion that Kenley had been required to make a decision on the plea in two minutes;

rather, he testified that the negotiations were ongoing, and the decision presented to

Kenley only required him to decide whether he would accept a plea bargain for thirty-five

years instead of his proposal of thirty years. On July 6, 2006, the District Court denied

Kenley’s motion to withdraw his guilty plea. Kenley filed a timely notice of appeal on

September 8, 2006.

                                              II.

       A defendant “may withdraw a plea of guilty . . . [if] the defendant can show a fair

and just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d). Defendant has

the burden of demonstrating such a fair and just reason, a burden that the Supreme Court

has stated is substantial. United States v. Jones, 336 F.3d 245, 252 (3d Cir. 2003) (citing

United States v. Hyde, 520 U.S. 670, 676-77 (1997)). We have stated that three factors

should be considered in ruling on a motion to withdraw a guilty plea: (1) whether the

Appellant asserts his or her innocence, (2) the strength of the Appellant’s reasons for

moving to withdraw, and (3) whether the government would be prejudiced by such a



                                               4
withdrawal. United States v. Brown, 250 F.3d 811, 815 (3d Cir. 2001).

       First, a defendant must first assert factual innocence. “Bald assertions of

innocence . . . are insufficient to permit a defendant to withdraw [their] guilty plea.” Id.

at 818. Kenley relies on our decision in United States v. Stayton, 408 F.2d 559, 561 (3d

Cir. 1969), where we stated that a court considering a motion to withdraw a guilty plea

before sentencing must balance the inconvenience to the court and prosecution of the

withdrawal against the public interest in protecting the rights of the accused. Kenley

notes, correctly, that he satisfied the Stayton test when he professed his innocence of all

crimes related to the robbery of the Red Roof Inn during his pre-sentencing hearings on

May 15, 2006, and June 14, 2006. However, this alone is insufficient. A defendant must

also “‘give sufficient reasons to explain why contradictory positions were taken before

the district court . . . .’” Brown, 250 F.3d at 818 (quoting United States v. Jones, 979 F.2d
317, 318 (3d Cir. 1992)). In addition, such assertions “‘must be buttressed by facts in the

record that support a claimed defense.’” Brown, 250 F.3d at 818 (quoting United States

v. Salgado-Ocampo, 159 F.3d 322, 326 (7th Cir. 1998)). Even if he had lied on the stand

during prior testimony, as he now admits, “[a] . . . shift in defense tactics, a change of

mind, or the fear of punishment are not adequate reasons” for a plea withdrawal. United

States v. Jones, 979 F.2d 317, 318 (3d Cir. 1992) (superseded by statute on other grounds

as stated in United States v. Roberson, 194 F.3d 408, 417 (3rd Cir. 1999)).

       The testimony given by Kenley’s two former attorneys suggests that Kenley’s



                                              5
motion to withdraw his guilty plea fails to meet any of the elements discussed above.

Thornton testified that when he met Kenley in connection with the plea offer, Kenley

conveyed to him that he was “haunted” by what had occurred at the Red Roof Inn robbery

and that “he wanted to set the record straight.” App. at 178. Thornton’s understanding

from what Kenley relayed was that he did not actually commit the murder itself but was

there and was involved to some extent. App. at 179-80. Notwithstanding Kenley’s

attempt to present the facts as a defense tactic that he engaged in by falsely pleading

guilty, it is clear that Kenley fails to show factual innocence that exceeds the threshold of

the “bald assertion” necessary to satisfy the first element. The District Court, who was in

the best position to determine Kenley’s veracity and credibility, found him to be

“disingenuous.” App. at 21.

       Assuming arguendo that Kenley has made the necessary assertion of factual

innocence, he fails to satisfy the second element, the strength of appellant’s reasons for

moving for a withdrawal. The reasons Kenley provides in support of his claim are at

most assertions of legal strategy taken by the defense, such as Mueller’s belief that

Kenley’s chances at trial were poor in light of the jury pool; Mueller’s decision not to

introduce DNA testing because he feared finding Kenley’s DNA at the crime scene; and

Mueller’s failure to assert a statute of limitations defense because it was waived by the

guilty plea. Kenley’s assertion that his attorneys failed to pursue various other persons of

interest, corroborating alibis, or supporting witnesses is not a viable basis for asserting his



                                               6
innocence. Similarly, Kenley’s marital privilege claim does not advance his factual

innocence claim inasmuch as Kenley’s ex-wife chose not to assert her marital-privilege

right when subpoenaed to testify. The District Court, after examining all the evidence

proffered by Kenley, found that Kenley “produced nothing other than his bald assertions

of innocence.” App. at 18.

       Kenley correctly states that the burden of proof is on the Government to show

prejudice by the withdrawal of his guilty plea. However, the Government is not required

to show such a prejudice exists “‘when a defendant has shown no sufficient grounds for

permitting withdrawal of a plea.’” United States v. Martinez, 785 F.2d 111, 116 (3d Cir.

1986) (quoting United States v. Saft, 558 F.2d 1073 (2d Cir. 1977)).

       As this court stated in United States v. Vallejo, “[a]cceptance of a motion to

withdraw a plea of guilty lies within the sound discretion of the trial court and its

determination will only be disturbed where it has abused its discretion.” 476 F.2d 667,

669 (3d Cir. 1973) (citing Stayton, 408 F.2d at 561). The District Court found, after

examining the numerous reasons proffered by Kenley, that they all added up to nothing

more than bald assertions of innocence. Thus, in light of the inconsistency of Kenley’s

statements, combined with the testimony of several witnesses that Kenley confessed to

the crime, we cannot hold that the District Court abused its discretion in denying Kenley’s

motion to withdraw his guilty plea.

       We will affirm the District Court’s order.



                                              7